DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.
 
Response to Arguments
With respect to the arguments, applicant is focused on that IMS teaches a 2-tiered architecture with Browser 400 communicating with Web Server 500.  To this, it is important to understand that Felt Fig 1 includes HTML running in the middle tier, see Fig 1 14 Presentation container.  This effectively provides for the teachings of IMS to run in a middle tier Fig 1 4 Application Server Tier because a container (Fig 1 14)that is able to execute HTML is also able to execute an Applet. 

As such, applicants arguments have been considered but are not found persuasive. 

Applicant is encourage to review the interview summary of  11/9/2021 and the attached claims which resulted from previous in-depth discussions about the inventive concept of this case.



Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn in view of applicants amended claim language.




 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ims (US 6560618 hereinafter Ims)  in view of  Felt et al (US 2003/0036969 hereinafter Felt)
.

Claims 1–10 are rejected on the respective basis presented in rejection of claims 11-20 below.
As to claim 11 Ims discloses,  a cloud-based database platform comprising: 
at least one hardware processor;  C5 48 – 55 microprocessor 12 of server 47
and one or more computer-storage media C5 48 – 55 storage media 30
containing instructions C5 48 – 55 Software programming
that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising: 
receiving,  
at an application-provisioning framework Fig 4 420
of the cloud-based database platform, Fig 4 405
an application-provisioning request Fig 4 415
from  a client Fig 4 400
executing on a computing device, Fig 2 10
that is remote to the cloud-based database platform
	As per Fig 4, Client Browser 400 is communicating with Web Server 405 via HTTP
	see also  Fig 2 client 10 is remote from cloud based hardware shown in 44

the client Fig 2 10
being associated with a customer account 
C2 49-50 checking account exposed via C7 15-50 encapsulating reusable Java bean
of the cloud-based database platform, Fig 4 405

and requesting 
C6 25-31 Web server provides services in response to requests from a client
in view of C2 49-51 electronic access to the checking account may require the applet to 
    communicate with an application running on a different computer

that an instance Fig 4 455 executing applet in start.class
of the application C2 49-50 applet in view of  IMS Fig 4 431 archive
associated with the client Fig 4 400
be provided access to customer data 
C2 49-51 electronic access to the checking account may require the applet to 
    communicate with an application running on a different computer
maintained by the cloud-based database platform Fig 4 405
for the customer account;
C2 49-50 checking account exposed via C7 15-50 encapsulating reusable Java bean


the application-provisioning request Fig 4 415
identifying Fig 4 415 host/page.html
of an application  C2 49-50 applet in view of  IMS Fig 4 431 archive
[[that is hosted on an application infrastructure that is separate from  the cloud-based database platform]]

in response to Fig 4 415 results in html Fig 4 430 that contains Fig 4 431
receiving the application-provisioning request: Fig 4 415

accessing Fig 4 435
an application-provisioning blueprint document Fig 4 431
that corresponds to Fig 4 archive file is a container for the applet source code
the application Fig 4 415 applet in view of  IMS C2 49-50 applet
identified in Fig 4 415 host/page.html
the application –provisioning request Fig 4 415




Fig 4 431
access from a data storage Fig 1 30
at the cloud-based database platform, Fig 4 405
that stores a plurality of application-provisioning blueprint documents 
C7 20-25 archive files on a server in view of  C9 10 archive files and cache thereof
see also Fig 5
corresponding to a plurality of applications  Fig 5 525
and including a set of instructions for creating
the application-provisioning blueprint document Fig 4 431
being specific Fig 4 431 <APPLET>… </APPLET>
to the application, Fig 4 415 applet in view of  IMS C2 49-50 applet
specifying a dedicated application namespace 
Fig 5 525 source code
in view of C9 29 one or more class files
in further view of  Fig 4 431 code=start.class   
in the C2 47-55 an applet which allows a bank's customer to review checking account info
customer account, 
C2 49-50 checking account exposed via C7 15-50 encapsulating reusable Java bean

and including a set of instructions Fig 5 520  
for creating Fig 5   525 compile
one or more database objects, 
 C6 25-30 modules referred as code or objects
in view of C9 29 one or more class files
in view of Fig 4 431 code=start.class   
the one or more database objects 
C6 25-30 modules referred as code or objects
in view of C9 29 one or more class files
in view of Fig 4 431 code=start.class   
including C7 15-30 Integration object are stored in Java Archive files on a server
an application-specific user object C7 15-30 application specific Integration object
configured to provide communication 
C7 15-30 remote client access to objects referring to an application specific encapsulation 
of legacy host access code or database access codes specified as a reusable Java bean
between  see  Fig 2
the application 
C2 49-50 applet in view of  Fig 4 431 archive
and the cloud-based database platform  Fig 4 405


[[executing by]]
the cloud-based data platform Fig 4 405
the set of instructions Fig 5 520  
included in the application provisioning blueprint document, Fig 4 431
corresponding to the application Fig 4 415 applet in view of  IMS C2 49-50 applet










 [[the executing causing]]
the one or more database objects, 
C6 25-30 modules referred as code or objects
in view of C9 29 one or more class files
in view of Fig 4 431 code=start.class   
including the application-specific user object 
C7 15-30  application specific Integration Object
to be created Fig 5   525 compile
at Fig 5 is executed on Fig 4 405
the cloud-based database platform  Fig 4 405
in the applet is executed within the JVM of a browser from within the HTML tags as shown in 430
the dedicated application namespace 
Fig 5 525 source code
in view of C9 29 one or more class files
in further view of  Fig 4 431 code=start.class   
of the customer account, 
C2 49-50 checking account exposed via C7 15-50 encapsulating reusable Java bean

		the one or more database objects
C6 25-30 modules referred as code or objects
in view of C9 29 one or more class files
in view of Fig 4 431 code=start.class   
		providing the instance Fig 4 455 executing applet in start.class
of the application C2 49-50 applet in view of  Fig 4 431 archive

		[[hosted by the application infrastructure]]
		[[with permission to]] use and access the customer data
C2 49-51 electronic access to the checking account may require the applet to 
    communicate with an application running on a different computer
		stored by the cloud based database platform Fig 4 405
		in connection with the customer account
C2 49-50 checking account exposed via C7 15-50 encapsulating reusable Java bean




 Ims does not disclose
 an application that is hosted on an application infrastructure that is separate from the cloud-based database platform;  

providing the instance  of the application  hosted by the application infrastructure with permission to  use and access the customer data

subsequently receiving, by the cloud-based database platform, a data request from the instance of the application hosted by the application infrastructure, the data request requesting access to access the customer data stored by the cloud based database platform in connection with the customer account; 

obtaining, via the application-specific user object at the cloud-based database platform, 
the requested customer data; 

and providing, via the application-specific user object, the obtained customer data to the application.

executing by the cloud-based data platform the set of instructions included in the application provisioning blueprint document, corresponding to the application  

 the executing causing  the one or more database objects, including the application-specific user object to be created  at  the cloud-based database platform  

Felt teaches
an application Fig 1 Application Service Tier 4
that is hosted on an application infrastructure 
 [0006] different servers in view of Fig 1 4 
that is separate from Fig 1 tier 4 vs tier 6
the cloud-based database platform; Fig 1 tier 6

executing by the cloud-based data platform the set of instructions included in the application provisioning blueprint document, corresponding to the instance of the application  
	Fig 1 4  Application server Tier for executing server side applets inside an HTML 
container  see also  [0006]

the executing causing  the one or more database objects, including the application-specific user object to be created  at  the cloud-based database platform  
Fig 1 4  Application server Tier for executing server side applets inside an HTML 
container  see also  [0006]


providing the instance  of the application  hosted by the application infrastructure with permission to  use and access the customer data
	[0011] the J2EE security model lets a developer configure an enterprise bean component 
so that the system resources are accessed by only authorized users.
The examiners position is that if the use of the bean is critical for use of the application.  In other words the application is not useable without the bean  see Ims C7 15-30  


subsequently receiving, 0027] database read
by the cloud-based database platform, a data request from the instance of the application hosted by the application infrastructure, 
Fig 1 4  Application server Tier for executing server side applets inside an HTML 
container  see also  [0006]
the data request requesting access to access the customer data stored by the cloud based database platform in connection with the customer account; 
Fig 15 412 Database

obtaining, via the application-specific user object at the cloud-based database platform, 
[0027] the session bean can invoke the JDBC call
in view of  [0077] the application accesses the database through JDBC
the customer data; 
Fig 15 412 Database

and providing, 
[0121] result sent to the client
in view of  [0029]  session beans access data on behalf of the client
in further view of  [0031] using bean-managed persistence to access a database
in further view of  [0028] the bean represents data in the database 
in further view of  [0031] using bean managed persistence to access a database
in further view of [0016] the JavaBean class performs the data rendering.
via the application-specific user object, the customer data to the application hosted by the application infrastructure.  
Fig 15 412 Database


Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ims and Felt as elements previously known in the prior art, combined to yield predictable results.

For example,  Ims and Felt are directed to a related set of technologies well known by those of ordinary skill in the art.  
Ims is directed to the use of Applets with Java Beans see C7 15-30 to allow client 10 of Fig 2 to access data stored in repository 48 of Fig 2 via servers 46 and 47 of Fig 2. 

Likewise, Felt is directed to a similar multi-tier architecture see Fig 1  including a client tier 2 including applets and Enterprise Java Beans shown in tier 4 see also  [0006]

Ims suggest that the Applet-Bean architecture may include security for providing user permissions in C8 line 17 security API but not provide details about the security API.  Felt cures Ims deficiency in [0011] – [0012] by teaching a security model for providing access to authorized users.

Moreover, Ims discloses 4 tiers in Fig 2, whereas Felt teaches a 3 tier system wherein the EJB tier 4 is separate from client tier 2 which includes the applet.  However, in [0006]  Felt teaches that J2EE components may be distributed on the same or different servers which renders obvious the variation between Ims and Felt as well as any related variations found in the claims.


As to claim 12 Ims discloses
	the client Fig 2 10
	[[is associated with a user account of]]
the customer account 
C2 49-50 checking account exposed via C7 15-50 encapsulating reusable Java bean
in view of  C2 49-50 checking account ….running on a different computer

Ims does not teach
the client is associated with a user account of the customer account 

Felt teaches
	[0196] user name, and password for your environment 

therefore 
	Ims combined with Felt teaches
the client is associated with a user account of the customer account 

because
Ims discloses in C8 15-25 that client workstation  may include an OS corresponding to Windows NT.  Those of ordinary skill in the art would understand that a Windows NT client requires a user account to allow a user to use the client.  Felt suggests that a user name and password (i.e. user account) is needed for communications between tiers 2 and 4.  The combination thereby arriving at the claimed invention.

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ims and Felt as elements previously known in the prior art, combined to yield predictable results.

For example,  Ims and Felt are directed to a related set of technologies well known by those of ordinary skill in the art.  
Ims is directed to the use of Applets with Java Beans see C7 15-30 to allow client 10 of Fig 2 to access data stored in repository 48 of Fig 2 via servers 46 and 47 of Fig 2. 

Likewise, Felt is directed to a similar multi-tier architecture see Fig 1  including a client tier 2 including applets and Enterprise Java Beans shown in tier 4 see also  [0006]

Ims suggest that the Applet-Bean architecture may include security for providing user permissions in C8 line 17 security API but not provide details about the security API.  Felt cures Ims deficiency in [0011] – [0012] by teaching a security model for providing access to authorized users.

Moreover, Ims discloses 4 tiers in Fig 2, whereas Felt teaches a 3 tier system wherein the EJB tier 4 is separate from client tier 2 which includes the applet.  However, in [0006]  Felt teaches that J2EE components may be distributed on the same or different servers which renders obvious the variation between Ims and Felt as well as any related variations found in the claims.

As to claim 13, Ims discloses	
	the cloud-based database platform receives the application-provisioning request from the client Fig 4 415
via a first communication path; Fig 4 415 http://host/page.html   i.e. between browser and Web Server

the application-specific user object C7 15-30 application specific Integration object
is configured to provide communication
C7 15-30 remote client access to objects referring to an application specific encapsulation 
of legacy host access code or database access codes specified as a reusable Java bean
between the instance Fig 4 455 executing applet in start.class
of application C2 49-50 applet in view of  Fig 4 431 archive
and the cloud-based database platform Fig 4 405
via a second communication path;  
C7 24  the bean is locally executed  
i.e. the second communication path is between Applet and locally executed bean as the 
       bean provides communications between the Applet and legacy host

Ims does not teach
the cloud-based database platform receives the data request from the customer account via the second communications path

and the cloud-based database platform provides, via the application-specific user object, the obtained customer data to the application via the second communications path

Felt teaches
the cloud-based database platform receives, from the application at the cloud-based database platform, a data request 
[0027] database read
for customer data;   
	Fig 15 412 Database
from the customer account  Fig 1 client tier 2

obtaining, 
[0027] the session bean can invoke the JDBC call
in view of  [0077] the application accesses the database through JDBC
via the application-specific user object at the cloud-based database platform,
Fig 1 12 Enterprise Bean
the requested customer data 
Fig 15 412 Database
via the second communications path  Fig 1 4  Application service tier

the cloud-based database platform provides, 
[0121] result sent to the client
in view of  [0029]  session beans access data on behalf of the client
in further view of  [0031] using bean-managed persistence to access a database
in further view of  [0028] the bean represents data in the database 
in further view of  [0031] using bean managed persistence to access a database
in further view of [0016] the JavaBean class performs the data rendering.
via the application-specific user object, Fig 1 12 Enterprise Bean
the obtained customer data to instance of the application.  
Fig 15 412 Database
via the second communications path  Fig 1 4  Application service tier



Ims and Felt as elements previously known in the prior art, combined to yield predictable results.

For example,  Ims and Felt are directed to a related set of technologies well known by those of ordinary skill in the art.  
Ims is directed to the use of Applets with Java Beans see C7 15-30 to allow client 10 of Fig 2 to access data stored in repository 48 of Fig 2 via servers 46 and 47 of Fig 2. 

Likewise, Felt is directed to a similar multi-tier architecture see Fig 1  including a client tier 2 including applets and Enterprise Java Beans shown in tier 4 see also  [0006]

Ims suggest that the Applet-Bean architecture may include security for providing user permissions in C8 line 17 security API but not provide details about the security API.  Felt cures Ims deficiency in [0011] – [0012] by teaching a security model for providing access to authorized users.

Moreover, Ims discloses 4 tiers in Fig 2, whereas Felt teaches a 3 tier system wherein the EJB tier 4 is separate from client tier 2 which includes the applet.  However, in [0006]  Felt teaches that J2EE components may be distributed on the same or different servers which renders obvious the variation between Ims and Felt as well as any related variations found in the claims.


As to claim 14 Ims discloses
	the client Fig 2 10
	[[is associated with an administrative account]]
	of the database platform Fig 4 405

 Ims does not disclose
an administrative account

Felt teaches
the client Fig 1 8 client
	is associated with an administrative account  [0012] administrator
	of the database platform Fig 15 410 server application


Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ims and Felt as elements previously known in the prior art, combined to yield predictable results.

For example,  Ims and Felt are directed to a related set of technologies well known by those of ordinary skill in the art.  
Ims is directed to the use of Applets with Java Beans see C7 15-30 to allow client 10 of Fig 2 to access data stored in repository 48 of Fig 2 via servers 46 and 47 of Fig 2. 

Likewise, Felt is directed to a similar multi-tier architecture see Fig 1  including a client tier 2 including applets and Enterprise Java Beans shown in tier 4 see also  [0006]

Ims suggest that the Applet-Bean architecture may include security for providing user permissions in C8 line 17 security API but not provide details about the security API.  Felt cures Ims deficiency in [0011] – [0012] by teaching a security model for providing access to authorized users.

Moreover, Ims discloses 4 tiers in Fig 2, whereas Felt teaches a 3 tier system wherein the EJB tier 4 is separate from client tier 2 which includes the applet.  However, in [0006]  Felt teaches that J2EE components may be distributed on the same or different servers which renders obvious the variation between Ims and Felt as well as any related variations found in the claims.
As to claim 15 Ims discloses the executing the set of instructions  further comprises, 

generating  a script   C8 50 -55 the value of the 'archive=" parameter  in view of  Fig 4 440 param1, param2
comprising one or more grant commands
 Fig 5 510 parameters passed in view of  Fig 4 440 param1, param2

transmitting Fig 4 440
the script   C8 50 -55 the value of the 'archive=" parameter  in view of  Fig 4 440 param1, param2
to an authorized entity;  C9 line 3 the target

and receiving an indication Fig 5 450 return archive file
from the authorized entity   C9 line 3 the target
that the one or more grant commands Fig 5 510 parameters passed in view of  Fig 4 440 param1, param2
have been executed. C9 5-10 use the parameter values for preparing the archive file

As to claim 16 Ims discloses 
	receiving a connection C2 50 applet to communicate  in view of  C6 38-40 HTTP protocol
from the instance Fig 4 455 executing applet in start.class
of the application Fig 4 415 applet in view of  IMS C2 49-50 applet
	to the database platform Fig 4 405
	a [[system]] user  C1 62 user
	associated with Fig 4 message 415 is initiated from User Request 410 resulting in archive file at 450
the application specific user object 
C7 15-30 application specific Integration object
in view of  C7 15-30  Integration Objects stored in the Java Archive file

	and performing subsequent to C7 15-30 when downloaded, the bean is locally executed on the client 
        workstation
subsequent to connecting C2 50 applet to communicate  in view of  C6 38-40 HTTP protocol
to the instance Fig 4 455 executing applet in start.class
of the application Fig 4 415 applet in view of  IMS C2 49-50 applet
	executing one or more database operations C7 20 legacy host access code or database access code
	requested by C2 50 applet to communicate  in view of  C7 15-25 access to objects
to the instance Fig 4 455 executing applet in start.class
of the application Fig 4 415 applet in view of  IMS C2 49-50 applet
	[[on the customer data ]]
	via C7 24 the bean is locally executed
the application specific user object
C7 15-30 application specific Integration object





Ims does not disclose
a system user
performing one or more database operations on the customer data via the application specific user object

Felt teaches
a system user  [0012] administrator

performing one or more database operations [0027] database reads and writes
on the customer data  Fig 15 412 Database
via the application specific user object Fig 1 12 Enterprise Bean


Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ims and Felt as elements previously known in the prior art, combined to yield predictable results.

For example,  Ims and Felt are directed to a related set of technologies well known by those of ordinary skill in the art.  
Ims is directed to the use of Applets with Java Beans see C7 15-30 to allow client 10 of Fig 2 to access data stored in repository 48 of Fig 2 via servers 46 and 47 of Fig 2. 

Likewise, Felt is directed to a similar multi-tier architecture see Fig 1  including a client tier 2 including applets and Enterprise Java Beans shown in tier 4 see also  [0006]

Ims suggest that the Applet-Bean architecture may include security for providing user permissions in C8 line 17 security API but not provide details about the security API.  Felt cures Ims deficiency in [0011] – [0012] by teaching a security model for providing access to authorized users.

Moreover, Ims discloses 4 tiers in Fig 2, whereas Felt teaches a 3 tier system wherein the EJB tier 4 is separate from client tier 2 which includes the applet.  However, in [0006]  Felt teaches that J2EE components may be distributed on the same or different servers which renders obvious the variation between Ims and Felt as well as any related variations found in the claims.

It is known by those of ordinary skill in the art that the user disclosed by Ims may 'connect as' a system user using known techniques of RBAC (role based access control) whereby users may have multiple authorizations based on multiple assigned roles.  In [0012] Felt suggest that the system of Fig 1 uses a system similar to RBAC by reciting the usage of  'Security realms'.  Security realms are a series of mappings between user/password combinations and security roles specialized for EJB (enterprise java beans) and Web Applications environments.

As to claim 17 Ims discloses wherein: 
the dedicated application namespace 
Fig 5 525 source code
in view of C9 29 one or more class files
in further view of  Fig 4 431 code=start.class   
is separate from 
Fig 4 430 is a web page with an <applet> tag used to retrieve an archive file in Fig 4 450,  
the archive file expanded by the JVM and the start.class invoked to instantiate the objects of the archive file within the JVM.  These objects and the applet itself runs independently of Fig 4 430 web page.
a default namespace  Fig 4 431 <HTML> … </HTML>
of the customer account, 
C2 49-50 checking account exposed via C7 15-50 encapsulating reusable Java bean
in view of  C2 49-50 checking account ….running on a different computer

the default namespace Fig 4 431 <HTML> … </HTML>
comprising one or more default-namespace objects.  Fig 4 431 <BODY> …. </BODY>


As to claim 18 Ims discloses wherein: 
wherein the dedicated application namespace 
Fig 5 525 source code
in view of C9 29 one or more class files
in further view of  Fig 4 431 code=start.class   
is not visible to 
The source code of the archive file is executed by a JVM of the browser.  One of ordinary 
skill in the art would understand that the Java Objects created within the scope of the JVM would not have visibility to the HTML tags of the web page used to trigger the generation of the archive or vice versa because (1) the JVM runs in a separate scope from the browser web page and (2) once the applet is started, the JVM runs independent from any web page meaning that the web page of  Fig 4 430 may be closed by the user contemporaneous with the user using the applet in which case the web page of 430 no longer exists and therefore is also not visible 
the one or more default-namespace objects Fig 4 431 <BODY> …. </BODY>
in the default namespace. Fig 4 431 <HTML> … </HTML>



As to claim 19
 Ims discloses 
transmitting  Fig 4 450
application-provisioning data  
C7 22 Java Archive including a Java Class for the C7 19 IntegrationObject
associated  with the customer account 
C2 49-50 checking account exposed via C7 15-50 encapsulating reusable Java bean
in view of  C2 49-50 checking account ….running on a different computer
to the application instance  [[on the application infrastructure.  ]]
Fig 4 455 JVM
	Felt teaches
the application instance 
[0104] client and server  RJVM  
in view of Fig 1 4 including 10, 12, 14, and 16 each of which requires a JVM to execute
on the application infrastructure 
Fig 1 Application Service Tier 4
in view of [0006] different servers in view of Fig 1 4

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ims and Felt as elements previously known in the prior art, combined to yield predictable results.

For example,  Ims and Felt are directed to a related set of technologies well known by those of ordinary skill in the art.  
Ims is directed to the use of Applets with Java Beans see C7 15-30 to allow client 10 of Fig 2 to access data stored in repository 48 of Fig 2 via servers 46 and 47 of Fig 2. 

Likewise, Felt is directed to a similar multi-tier architecture see Fig 1  including a client tier 2 including applets and Enterprise Java Beans shown in tier 4 see also  [0006]

Ims suggest that the Applet-Bean architecture may include security for providing user permissions in C8 line 17 security API but not provide details about the security API.  Felt cures Ims deficiency in [0011] – [0012] by teaching a security model for providing access to authorized users.

Moreover, Ims discloses 4 tiers in Fig 2, whereas Felt teaches a 3 tier system wherein the EJB tier 4 is separate from client tier 2 which includes the applet.  However, in [0006]  Felt teaches that J2EE components may be distributed on the same or different servers which renders obvious the variation between Ims and Felt as well as any related variations found in the claims.

It is known by those of ordinary skill in the art that the user disclosed by Ims may 'connect as' a system user using known techniques of RBAC (role based access control) whereby users may have multiple authorizations based on multiple assigned roles.  In [0012] Felt suggest that the system of Fig 1 uses a system similar to RBAC by reciting the usage of  'Security realms'.  Security realms are a series of mappings between user/password combinations and security roles specialized for EJB (enterprise java beans) and Web Applications environments.


As to claim 20 Ims discloses wherein:
the application-provisioning blueprint document  Fig 4 431
listing  Fig 4 431 start.class   
the one or more database objects comprises 
C6 25-30 modules referred as code or objects
in view of C9 29 one or more class files
in view of Fig 4 431 code=start.class   
 
the application-provisioning blueprint document Fig 4 431
including one or more executable instructions, Fig 4 431 code=start.class   
the one or more executable instructions Fig 4 431 code=start.class   
specifying Fig 4 431 start.class   
the one or more database objects; 
C6 25-30 modules referred as code or objects
in view of C9 29 one or more class files
in view of Fig 4 431 code=start.class   
 
creating  
C7 17-20 objects generated by HostPublisher referred to as Integration Objects
the one or more listed database objects   
C6 25-30 modules referred as code or objects
in view of C9 29 one or more class files
in view of Fig 4 431 code=start.class   
in the customer account  
C2 49-50 checking account exposed via C7 15-50 encapsulating reusable Java bean
comprises   
executing the one or more executable instructions. 
	Fig 4 455 begins executing applet in start.class  in response to Fig 4 431 code=start.class   
 




Claims 21-30 are rejected on the respective basis previously presented in rejection of claims 11-20 above.


Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD A MCCOY/Examiner, Art Unit 2431